311 S.W.3d 392 (2010)
David PETREE, Appellant-Respondent,
v.
Judy C. JOHNSON, et al, Respondent-Appellants.
Nos. WD 70853, WD 70914.
Missouri Court of Appeals, Western District.
June 8, 2010.
Michael L. McDorman, for Appellants Respondent.
Robert H. Shaw, for Respondent-Appellant.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
David Petree appeals the judgment of the probate division of the circuit court in his discovery of assets action regarding the estate of his father, Carl H. Petree. Judy Johnson, Randy Petree, and Jennifer Petree cross appeal.
The judgment is affirmed. Rule 84.16(b).